Citation Nr: 1136821	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bony destruction of the right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking an increased evaluation in excess of 20 percent for right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft.  The RO granted compensation for this condition pursuant to 38 U.S.C.A. § 1151 in an August 2002 rating decision.  The Veteran filed his present claim seeking an increased evaluation in March 2005.

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In November 2010, the Board remanded this matter, in pertinent part, for an additional VA examination to determine the severity of the Veteran's service-connected right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft.  

In December 2010, the Veteran underwent a VA examination for joints.  The examination report noted the Veteran's complaints of pain in the right sternoclavicular joint, which was about an 8 on a pain scale of 1 to 10, usually lasted about a few minutes to an hour, and was related to right shoulder movements.  Physical examination revealed a restricted range of motion in the right shoulder, consisting of abduction to 120 degrees, forward elevation to 150 degrees, internal rotation to 80 degrees, and external rotation to 60 degrees.  The VA examiner further noted that the right shoulder movements were limited secondary to pain, tenderness, and crepitus in the right sternoclavicular joint.  

In September 2011, the Veteran's representative submitted a written brief presentation which persuasively argued that the December 2010 VA examination for joints was inadequate for rating purposes.  Specifically, it was argued that while the VA examiner found a restricted range of motion in the right shoulder, along with objective evidence of pain on motion, it was unclear as to what point the Veteran began to experience this pain according to the requirements of DeLuca v, Brown, 8 Vet. App. 202 (1995).  While pain and limitation of motion in the right shoulder were noted, it is unclear as to (1) when pain was present (throughout the entire range of motion, at the end range of motion, or somewhere in between); and (2) the extent, in degrees, that the range of motion was limited as a result of pain.  

Pursuant to the Board's December 2010 remand, the VA examiner was directed to describe the extent of any functional limitation shown in terms of additional degrees of limitation of motion of the right shoulder.  Under these circumstances, the RO should schedule the Veteran for an updated VA examination.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary); 38 C.F.R. § 3.159(c)(4)(i)

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the appropriate VA examination(s) to determine the severity of his bony destruction of the right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, to include range of motion studies and motor strength testing of the right shoulder and any other effected parts of the right upper extremity.  Range of motion findings should be presented in degrees, and the report should identify: (1) when pain is present during the exhibited range of motion (throughout the entire range of motion, at the end range of motion, or somewhere in between); and (2) the extent, in degrees, that range of motion was limited as a result of pain.  The extent of any incoordination, weakened movement, and/or excess fatigability of the right upper extremity as a result of the Veteran's bony destruction of the right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft, must be described in terms of additional degrees of limitation of motion of the right shoulder.  Any indicated diagnostic tests and studies must be accomplished.  Any opinion provided must include an explanation of the basis for the opinion.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to an evaluation in excess of 20 percent for the Veteran's bony destruction of the right sternoclavicular joint, secondary to pseudomonas aeruginosa and staphylococcal osteomyelitis, status post coronary artery bypass graft, must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


